                       UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF OREGON

In re
                                          Case No.  19-34106-dwh7
Kevin Doherty                               Amended

Debtor(s)                                 NOTICE OF MOTION TO AVOID LIEN
                                          PURSUANT TO 11 U.S.C. § 522(f)

The attached motion was filed on behalf of the debtor(s) to avoid a lien pursuant to
11 U.S.C. § 522(f). The name and address of the debtor(s)’ attorney (or debtor(s), if no
attorney) are:
Troy G. Sexton, Motschenbacher & Blattner LLP
117 SW Taylor St, Suite 300
Portland OR 97204
If you wish to object to the motion, you must, within 14 days of the service date shown
below, file the following with the clerk at 1050 SW 6th Ave. #700, Portland OR 97204 or
405 E 8th Ave. #2600, Eugene OR 97401:

1) a written objection, setting forth the specific grounds for the objection; and

2) a certificate showing the response has been served on the person named above.

If no timely objection is filed, the court may sign an order submitted by the debtor(s)
granting the motion.

                                  Certificate of Service

Note: Service must be made pursuant to Federal Rule of Bankruptcy Procedure 7004
(for example, 7004(b)(3) for corporations and 7004(h) for insured depository
institutions).

I certify on   12/06/2019     this notice, the motion, and if this notice was served on
paper, Local Bankruptcy Form (LBF) 717.15, Procedures re: Motion to Avoid Liens
Pursuant to 11 U.S.C. § 522(f), were served on the trustee, U.S. Trustee, and all other
parties named in the motion, whose names and addresses are listed below:

 Bank of the West; Nandita Bakhshi, Pres;180 Montgomery St; San Francisco, CA 94104
 Bank of the West; c/o Aaron Bell; PO Box 1547, Willsonville, OR 97070

                     /s/ Troy G. Sexton, Attorney Debtor                             #115184
                     Signature                                             OSB# (if attorney)
                     1935 NW Ramsey Dr, Portland OR 97229                              #5159
                     Debtor(s) address (if not provided above) and last 4 digits of Taxpayer ID#




717 (12/1/2019)

                     Case 19-34106-dwh7        Doc 16    Filed 12/06/19
                          UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF OREGON

In re
                                        Case No. 19-34106-dwh7
Kevin Doherty                             Amended

                                        MOTION TO AVOID JUDICIAL LIEN
                                        ON REAL PROPERTY PURSUANT TO
Debtor(s)                               11 U.S.C. § 522(f)(1)(A)

Instruction to Filer: See Local Bankruptcy Form (LBF) 717.15, Procedures re: Motions to
Avoid Liens Pursuant to 11 U.S.C. § 522(f).

Pursuant to 11 U.S.C. § 522(f)(1)(A), debtor moves to avoid a judicial lien on real
property referenced below and alleges as follows:

1. Name and address of lienholder whose lien is to be avoided:
   Bank of the West
   Attn Nandita Bakhshi, President
   180 Montgomery St
   San Francisco, CA 94104
2. The nature of the judicial lien and the date when it was obtained (include case name,
   number, county, state, date on which judgment was docketed, and any transcription
   information):
   Bank of the West v. Technocom, Inc et al
   Multnomah County Oregon Circuit Court Case 130100393,
   July 28, 2014 (Limited Judgment); May 1, 2019 (Supplemental Judgment)

3. Street address and legal description (attach exhibit if necessary) of real property to
   which judicial lien attaches:
  1935 Ramsey Dr, Portland OR 97229 (See attached legal description)



4. Date petition filed:    11/5/2019

5. Fair market value of real property on the petition date: $   674,660.00

6. Name(s) of and amount(s) due to all senior lienholder(s):
   Wells Fargo Bank $275,088.11
   Wells Fargo Bank $124,951.00




717.05 (12/1/2019)                     Page 1 of 2

                     Case 19-34106-dwh7      Doc 16    Filed 12/06/19
7. Present balance owing to senior lienholder(s) plus junior consensual liens on petition
   date excluding any precomputed interest or other unearned charges: $ 400,039.11 .

8. The description of statutory authority for, and amount of impaired exemptions:
   11 USC 522(d)(1) $12,575.00




9. Other relevant facts:
   Debtor's owns a 50% interest in the property. His non-debtor spouse owns the other
   50% interest. Current amount due on judgment liens is approximate.



10. In light of the foregoing, and under 11 U.S.C. § 522(f)(1)(A), debtor is entitled to
    avoid the lien referenced in paragraph 2 above:

      in full so that it no longer remains a lien against debtor’s real property or

      in the amount of $ 3,125,265 so that it remains a lien against debtor's real
      property in the amount of $  124,735   .


                                          /s/ Troy G. Sexton
                                          Debtor’s or Debtor’s Attorney’s Signature
                                          117 SW Taylor St, Suite 300
                                          Address
                                          Portland OR 97204

                                          503-417-0517
                                          Phone #




717.05 (12/1/2019)                     Page 2 of 2

                     Case 19-34106-dwh7      Doc 16     Filed 12/06/19
                                                EXHIBIT "ONE"


Lot 7 and all that portion of Lot 6 lying Southeasterly of a line drawn parallel with and 5 feet Northwesterly from,
when measured at right angles to, the line between Lots 6 and 7 and also all that portion of Lot 8 lying
Northwesterly of a line drawn parallel with and 5 feet Southeasterly from, when measured at right angles to, the
line between Lots 8 and 7, all in Block 3, SKYLINE HEIGHTS, in the County of Multnomah and State of Oregon.




                                      Case 19-34106-dwh7   Doc 16   Filed 12/06/19
     PROCEDURES RE: MOTIONS TO AVOID LIENS PURSUANT TO 11 U.S.C § 522(f)

1.     Motion. A motion to avoid a judicial lien on real property must be filed on Local
       Bankruptcy Form (LBF) 717.05. A motion to avoid a lien on any other collateral
       under 11 U.S.C. § 522(f) must be in writing and state:

       a. Name and address of lienholders whose liens are to be voided;
       b. The subsection of § 522(f) under which relief is requested;
       c. The nature of the security interests or liens;
       d. The date upon which the security interests or liens were perfected;
       e. A description of the collateral sufficient for identification;
       f. The fair market value of the collateral;
       g. A description of and the amounts due upon any other security interests or liens upon
          the collateral;
       h. Description of nature and amount of exemptions impaired;
       i. The present balance owing on the security interests or liens upon the collateral,
          excluding any precomputed interest or other unearned charges;
       j. Extent to which fixing of the liens should be avoided; and
       k. Any other facts which would be relevant in determining whether the motion
          should be granted.

2.     Notice of Motion. The debtor must use the current version of LBF 717.

3.     Filing and Service of Motion and Notice of Motion. The debtor must serve the
       motion and notice on all parties listed on the certificate of service of the notice and
       file them with the clerk.

4.     Objection. If any party wishes to object to the motion, the party must file a written
       objection with the clerk by the deadline stated in the notice of motion.

5.     Hearing. If a timely objection is filed, the court will decide whether a hearing will be
       required. If so, a notice of hearing will be issued by the clerk.

6.     Failure to Respond. If no timely objection is filed, the court may sign an order,
       submitted by the debtor on LBF 717.07 if the lien is a judicial lien on real property,
       granting the motion.

7.     Order. An order avoiding a judicial lien on real property must be submitted on LBF
       717.07.




     717.15 (12/1/2019)
                       Case 19-34106-dwh7        Doc 16    Filed 12/06/19
